
	
		I
		112th CONGRESS
		1st Session
		H. R. 1064
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To rescind amounts for certain surface transportation
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Savings Act of
			 2011.
		2.Safety belt
			 performance grantsOf the
			 amounts authorized—
			(1)for fiscal year
			 2010 by section 2001(a)(4) of SAFETEA-LU (119 Stat. 1519) to carry out section
			 406 of title 23, United States Code, $71,315,370 is rescinded; and
			(2)for fiscal year
			 2011 by section 2001(a)(4) of SAFETEA-LU (119 Stat. 1519) to carry out section
			 406 of title 23, United States Code, $64,500,000 is rescinded.
			3.Administrative
			 expensesOf the amounts
			 authorized—
			(1)for fiscal year
			 2010 by section 2001(a)(11) of SAFETEA-LU (119 Stat. 1520), $6,547,000 is
			 rescinded; and
			(2)for fiscal year
			 2011 by section 2001(a)(11) of SAFETEA-LU (119 Stat. 1520), $6,828,000 is
			 rescinded.
			4.National driver
			 registerOf the amounts
			 authorized—
			(1)for fiscal year
			 2010 by section 2001(a)(7) of SAFETEA-LU (119 Stat. 1520) for the National
			 Driver Register authorized under chapter 303 of title 49, United States Code,
			 $78,000 is rescinded; and
			(2)for fiscal year 2011 by section 2001(a)(7)
			 of SAFETEA-LU (119 Stat. 1520) for the National Driver Register authorized
			 under chapter 303 of title 49, United States Code, $116,000 is
			 rescinded.
			5.National highway
			 traffic safety administration operations and researchOf the amounts authorized—
			(1)for fiscal year
			 2010 by section 2001(a)(2) of SAFETEA-LU (119 Stat. 1519) to carry out section
			 403 of title 23, United States Code, $1,829,000 is rescinded; and
			(2)for fiscal year 2011 by section 2001(a)(2)
			 of SAFETEA-LU (119 Stat. 1519) to carry out section 403 of title 23, United
			 States Code, $2,744,000 is rescinded.
			6.Transit formula
			 and bus grantsOf the amounts
			 authorized—
			(1)for fiscal year
			 2010 by section 5338(b)(1) of title 49, United States Code, to carry out
			 sections 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and
			 5340 of title 49, United States Code, and section 3038 of the Federal Transit
			 Act of 1998 (112 Stat. 392), $17,394,000 is rescinded; and
			(2)for fiscal year 2011 by section 5338(b)(1)
			 of title 49, United States Code, to carry out sections 5305, 5307, 5308, 5309,
			 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 of title 49, United States
			 Code, and section 3038 of the Federal Transit Act of 1998 (112 Stat. 392),
			 $17,394,000 is rescinded.
			7.Use of funds for
			 deficit reductionAll funds
			 rescinded by this Act shall be used for the purpose of deficit
			 reduction.
		
